        
EXHIBIT 10.1

THE WENDY’S COMPANY
LONG TERM PERFORMANCE UNIT AWARD AGREEMENT (the “Agreement”)

The Wendy’s Company (the “Company”), pursuant to the provisions of the
Wendy’s/Arby’s Group, Inc. 2010 Omnibus Award Plan (the “Plan”), hereby
irrevocably grants an Award (the “Award”) of Performance Units (the “Units”), on
__________, 20__ (the “Award Date”) as specified below:
Participant:
______________________
Performance Period:
December 30, 2013 to January 1, 2017
Target Adjusted EPS Units:
____________ (the “Adjusted EPS Units”)

Each Unit represents the right to receive one share of Common Stock provided
that the performance goal described in this Agreement is achieved. Capitalized
terms used and not otherwise defined in this Agreement shall have the respective
meanings assigned to them under the Plan.
1.Adjusted EPS.
(a)    Earning of Award. The extent to which the Participant will earn the
Adjusted EPS Units is based on the Company’s cumulative adjusted EPS for the
Performance Period compared to the cumulative adjusted EPS Target established by
the Committee for the Performance Period as shown in the chart below (with the
Threshold, Above Threshold, Target, Above Target and Maximum cumulative adjusted
EPS amounts to be set forth on a separate exhibit which will be provided to the
Participant).
Company Cumulative Adjusted EPS
 
Percentage of Adjusted EPS Units Earned
Maximum
 
200.0%
Above Target
 
150.0%
Target
 
100.0%
Above Threshold
 
75.0%
Threshold
 
37.5%
Below Threshold
 
0.0%

Linear interpolation shall be used to determine the percentage of Adjusted EPS
Units earned in the event the Company’s cumulative adjusted EPS falls between
the (i) Threshold and Above Threshold, (ii) Above Threshold and Target, (iii)
Target and Above Target or (iv) Above Target and Maximum performance levels
shown in the chart above. The Company’s cumulative adjusted EPS will be
determined as set forth in Section 1(b) below.
(b)    Calculation of Adjusted EPS. The Company’s cumulative adjusted EPS means
the sum of the Company’s Adjusted EPS (as defined below) for the Performance
Period.

1

--------------------------------------------------------------------------------



“Adjusted EPS” means the diluted net income (loss) per share (after taxes)
attributable to The Wendy’s Company as reported on the Company’s Consolidated
Statements of Operations, as adjusted to exclude the after-tax impact of (i)
debt extinguishment costs, (ii) accelerated depreciation on image activation
remodels, (iii) facilities action charges, net, (iv) Arby’s special dividends,
(v) costs associated with restaurant closure programs, (vi) asset write-downs
(including asset impairment and goodwill impairment charges and write-downs of
other intangibles), (vii) gains or losses from hedging transactions (including
swap ineffectiveness), (viii) gains or losses related to acquisitions and
dispositions, (ix) tax expense related to the reversal of foreign investment
election, (x) changes in accounting principles and (xi) any other extraordinary,
unusual or nonrecurring events as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year.  Each
adjustment made pursuant to the preceding sentence shall be calculated by
reference to the applicable line item on the Company’s Consolidated Statements
of Operations or the applicable account or journal entry on the Company’s
general ledger.
2.    Form and Timing of Payments Under Award.
(a)    Following the end of the Performance Period, the Committee shall
determine whether and the extent to which the Company’s cumulative adjusted EPS
(the “Performance Goal”) has been achieved for the Performance Period and shall
determine the number of shares of Common Stock, if any, issuable to the
Participant with respect to the level of achievement of the Performance Goal;
provided that with respect to any Award to a “covered employee” within the
meaning of Section 162(m) of the Code, the Committee shall have certified the
achievement of the Performance Goal.  The Committee’s determination with respect
to the achievement of the Performance Goal shall be based on the Company’s
financial statements, subject to any adjustments made by the Committee in
accordance with this Section 2.
(b)    Notwithstanding satisfaction, achievement or completion of the
Performance Goal (or any adjustments thereto as provided below), the number of
shares of Common Stock issuable hereunder may be reduced or eliminated by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine. The Committee shall have the right to adjust or
modify the calculation of the Performance Goal as permitted under the Plan.
(c)     To the extent the Committee has determined that this Award is a
Performance Compensation Award and is intended to comply with the
performance-based exception to Section 162(m) of the Code, and the Participant
is a “covered employee” within the meaning of Section 162(m) of the Code, all
actions taken hereunder (including without limitation any adjustments of the
Performance Goal) shall be made in a manner intended to comply with Section
162(m) of the Code, subject to Section 11(a) of the Plan.
(d)    The Units earned pursuant to this Award shall be paid out to the
Participant in shares of Common Stock as soon as reasonably practicable
following the Committee’s determination, but in no event later than __________,
20__. For the avoidance of doubt, fractional shares of Common Stock shall be
rounded down to the nearest whole number without any payment therefor.

2

--------------------------------------------------------------------------------



3.    Termination of Employment or Service.  
(a)    If the Participant ceases employment or service to the Company and its
Subsidiaries for any reason prior to the end of the Performance Period, the
Units shall be immediately canceled and the Participant shall thereupon cease to
have any right or entitlement to receive any shares of Common Stock under the
Award.
(b)    Notwithstanding Sections 2(d) and 3(a) above, in the event (A) the
Participant’s employment or service to the Company and its Subsidiaries is
terminated by the Company or its Subsidiaries other than for Cause (and other
than due to death or Disability), or by the Participant for Good Reason, in each
case within 12 months following a Change in Control, or (B) the Participant’s
employment or service to the Company and its Subsidiaries is terminated by the
Company or its Subsidiaries due to death or Disability, outstanding Units
granted to the Participant shall become vested and the restrictions thereon
shall immediately lapse as of the date of such termination of employment or
service; provided, that the portion of any such Units that shall become fully
vested and free from such restrictions shall be based on (x) actual performance
through the date of termination as determined by the Committee, or (y) if the
Committee determines that measurement of actual performance cannot be reasonably
assessed, the assumed achievement of Target performance as determined by the
Committee, in each case prorated based on the time elapsed from the Award Date
to the date of termination of employment or service. The Units earned in
accordance with the foregoing shall be paid out to the Participant in shares of
Common Stock as soon as practicable following the Committee’s determination, but
in no event later than 74 days following the last day of the calendar year in
which the termination of employment occurred.
4.    Dividend Equivalent Rights. Each Unit shall also have a dividend
equivalent right (a “Dividend Equivalent Right”). Each Dividend Equivalent Right
represents the right to receive all of the ordinary cash dividends that are or
would be payable with respect to the Units. With respect to each Dividend
Equivalent Right, any such cash dividends shall be converted into additional
Units based on the Fair Market Value of a share of Common Stock on the date such
dividend is paid. Such additional Units shall be subject to the same terms and
conditions applicable to the Unit to which the Dividend Equivalent Right
relates, including, without limitation, the restrictions on transfer,
forfeiture, vesting and payment provisions contained in this Agreement. In the
event that a Unit is forfeited as provided in Sections 2 and 3 above, then the
related Dividend Equivalent Right shall also be forfeited.
5.    Withholding Taxes. The Participant shall be required to pay to the
Company, and the Company shall have the right and is hereby authorized to
withhold, from any cash, shares of Common Stock, other securities or other
property deliverable under the Units or from any compensation or other amounts
owing to the Participant, the amount (in cash, Common Stock, other securities or
other property) of any required withholding taxes in respect of the Units, and
to take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes. In addition, the Committee may, in its sole discretion, permit the
Participant to satisfy, in whole or in part, the foregoing withholding liability
(but no more than the minimum required statutory withholding liability) by
(A) the delivery of shares of Common Stock (which are not subject to any pledge
or other security interest) owned by the Participant having a Fair Market Value

3

--------------------------------------------------------------------------------



equal to such withholding liability or (B) having the Company withhold from the
number of shares of Common Stock otherwise issuable or deliverable pursuant to
the settlement of the Units a number of shares with a Fair Market Value equal to
such withholding liability. The obligations of the Company under this Agreement
will be conditional on such payment or arrangements, and the Company will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.
6.    Securities Laws. The Participant agrees that the obligation of the Company
to issue shares of Common Stock upon the achievement of the Performance Goal
shall also be subject, as conditions precedent, to compliance with applicable
provisions of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, state securities or corporation laws, rules and
regulations under any of the foregoing and applicable requirements of any
securities exchange upon which the Company’s securities shall be listed.
7.    Units Subject to Plan. The Units have been granted subject to the terms
and conditions of the Plan, a copy of which has been provided to the Participant
and which the Participant acknowledges having received and reviewed. Any
conflict between this Agreement and the Plan shall be decided in favor of the
provisions of the Plan. Any conflict between this Agreement and the terms of a
written employment agreement for the Participant that has been approved,
ratified or confirmed by the Board of Directors of the Company or the Committee
shall be decided in favor of the provisions of such employment agreement. This
Agreement may not be amended, altered, suspended, discontinued, cancelled or
terminated in any manner that would materially and adversely affect the rights
of the Participant except by a written agreement executed by the Participant and
the Company.
8.    Clawback. Notwithstanding anything to the contrary contained herein, in
the event of a material restatement of the Company’s issued financial
statements, the Committee shall review the facts and circumstances underlying
the restatement (including, without limitation any potential wrongdoing by the
Participant and whether the restatement was the result of negligence or
intentional or gross misconduct) and may in its sole discretion direct the
Company to recover all or a portion of the Units or any gain realized on the
settlement of the Units or the subsequent sale of Common Stock acquired upon
settlement of the Units with respect to any fiscal year in which the Company’s
financial results are negatively impacted by such restatement. If the Committee
directs the Company to recover any such amount from the Participant, then the
Participant agrees to and shall be required to repay any such amount to the
Company within 30 days after the Company demands repayment. In addition, if the
Company is required by law to include an additional “clawback” or “forfeiture”
provision to outstanding awards, then such clawback or forfeiture provision
shall also apply to this Award as if it had been included on the date of grant
and the Company shall promptly notify the Participant of such additional
provision. In addition, if a court determines that a Participant has engaged or
is engaged in Detrimental Activities after the Participant’s employment or
service with the Company or its Subsidiaries has ceased, then the Participant,
within 30 days after written demand by the Company, shall return the Units or
any gain realized on the settlement of the Units or the subsequent sale of
Common Stock acquired upon settlement of the Units.

4

--------------------------------------------------------------------------------



9.    Electronic Delivery. By accepting the Units evidenced by this Agreement,
the Participant hereby consents to the electronic delivery of prospectuses,
annual reports and other information required to be delivered by Securities and
Exchange Commission rules. This consent may be revoked in writing by the
Participant at any time upon three business days’ notice to the Company, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to the Participant.
10.    Notices. Notices and communications under this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to The Wendy’s Company, One Dave Thomas Blvd., Dublin,
Ohio 43017; Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to the Participant. Notices to the Participant will
be directed to the address of the Participant then currently on file with the
Company, or at any other address given by the Participant in a written notice to
the Company.
11.    No Contract of Employment. This grant does not constitute an employment
contract. Nothing herein shall confer upon the Participant the right to continue
to serve as a director or officer to, or to continue as an employee or service
provider of, the Company or its Subsidiaries during all or any portion of the
Performance Period.
12.    Section 409A. If any provision of this Agreement could cause the
application of an accelerated or additional tax under Section 409A of the Code
upon the vesting or settlement of the Units (or any portion thereof), such
provision shall be restructured, to the minimum extent possible, in a manner
determined by the Company (and reasonably acceptable to the Participant) that
does not cause such an accelerated or additional tax. It is intended that this
Agreement shall not be subject to Section 409A of the Code by reason of the
short-term deferral rule under Treas. Reg. section 1.409A-1(b)(4), and this
Agreement shall be interpreted accordingly.
13.    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.
14.    Validity of Agreement. This Agreement shall be valid, binding and
effective upon the Company on the Award Date. However, the Units evidenced by
this Agreement shall be forfeited by the Participant and this Agreement shall
have no force and effect if it is duly rejected. The Participant may reject this
Agreement and forfeit the Units by notifying the Company or its designee in the
manner prescribed by the Company and communicated to the Participant; provided
that such rejection must be received by the Company or its designee no later
than the earlier of (i) __________, 20__ and (ii) the date the Units first vest
pursuant to the terms hereof.  If this Agreement is rejected on or prior to such
date, the Units evidenced by this Agreement shall be forfeited, and neither the
Participant nor the Participant’s heirs, executors, administrators and
successors shall have any rights with respect thereto.

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer duly authorized thereto as of the _____ day of __________, 20__.


THE WENDY’S COMPANY
By:

Name:
Title:




6